Name: Commission Regulation (EC) NoÃ 769/2005 of 20 May 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 21.5.2005 EN Official Journal of the European Union L 128/15 COMMISSION REGULATION (EC) No 769/2005 of 20 May 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 21 May 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 May 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 20 May 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 93,8 204 82,6 212 97,2 999 91,2 0707 00 05 052 124,5 204 51,2 999 87,9 0709 90 70 052 85,2 624 50,3 999 67,8 0805 10 20 052 41,7 204 37,7 212 55,7 220 44,3 388 50,1 400 42,8 528 45,4 624 58,6 999 47,0 0805 50 10 388 65,6 400 69,6 528 59,4 624 61,7 999 64,1 0808 10 80 388 87,9 400 116,3 404 78,7 508 60,8 512 69,6 524 57,3 528 68,5 720 70,9 804 94,0 999 78,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.